Citation Nr: 0125733	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  99-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 until 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from the May 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  The veteran's congenital pes planus existed prior to 
service, and was not aggravated during service beyond the 
natural progress of the disorder.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102 and 3.159); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
pes planus.  He maintains that he was not treated for pes 
planus prior to active service, and that his pes planus was 
first manifest during service.
 
As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended in part at 38 C.F.R. §§ 3.102, 3.159).  
This law and the accompanying regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board notes that in the 
most recent supplemental statement of the case in this 
appeal, dated in June 2001, the RO informed the veteran of 
the VCAA, and determined that the provisions under the VCAA 
had been satisfied.  The Board agrees with this finding, in 
that the veteran's service medical records are in the claims 
file, and a review of the record confirms that all available 
records in relation to the veteran's claim of entitlement to 
service connection for pes planus have been obtained and 
associated with the claims file.  The Board is unaware of any 
further evidence that can be obtained to assist the veteran.  
Under these circumstances, the Board concludes that the VA 
has met its statutory duty to assist, and the Board will 
proceed with appellate disposition.
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  In general, a preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Congenital or developmental defects 
are not diseases or injuries within the meaning of VA law.  
38 C.F.R. § 3.303(c).  

With regard to the current appeal, service entrance physical 
examination results dated February 1969 indicate that the 
veteran's feet were reported as normal upon entry into 
service.  In August 1969, six months after entry into 
service, the veteran was diagnosed with 3rd degree pes 
planus, with forefoot eversion.  A few days later, the 
veteran was seen with complaints of painful flat feet and 
informed the examiner that he had no treatment prior to 
service.  X-rays revealed pes planus with mild forefoot 
eversion.  The impression was 3rd degree pes planus, 
flexible, congenital.  Some sort of arch support or shoe 
inserts were suggested.  Service discharge examination 
results dated August 1971 indicate that the examiner had 
reviewed the veteran's service medical records, and concluded 
that the veteran had normal feet.  In January 1972, the 
veteran signed a statement indicating that there had been no 
change in his medical condition since his last separation 
examination. 

The veteran submitted medical records from Thomas Ball, Jr. 
D.P.M., dated from September 1981 to June 1989, reflecting 
treatment for foot pain.  Dr. Ball noticed the evidence of 
intratractable plantar keratosis, and diagnosed him with pes 
planus.  

VA medical records dated from March 1983 to April 1989, are 
negative for any findings pertaining to pes planus. 

A November 1998 statement from Dr. Ball indicates that he had 
been treating the veteran since 1981, and that the veteran 
reported a history of surgical intervention during service.  
Dr. Ball noted that the veteran had pes planus bilaterally. 

In January 2000, the veteran was afforded an RO hearing.  The 
veteran testified that after six months in service, he was 
treated for foot pain.  The veteran claimed that the shoes he 
was required to wear in service caused his foot problems and 
that the same foot problems continued after service.

The veteran submitted five statements from his relatives and 
friends, dated in February 2000.  In summary, the statements 
attest that the veteran currently suffers from foot problems, 
and that the foot problems were first noticed after the 
veteran was discharged from service.

In a February 2000 letter from Dr. Ball, he notes that he had 
reviewed the veteran's service medical records, which showed 
the diagnosis of pes planus with forefoot eversion.  Dr. 
Ball's opined that it was more likely than not that the 
veteran's intractable plantar keratoma foot condition is the 
same condition described in the veteran's service medical 
records.  Dr. Ball supported his opinion with a reference to 
the Clinical Handbook of Podiatric Medicine from the Ohio 
College of Podiatric Medicine, which refers to possible 
deformities resulting from improperly treated pes planus, 
callus, at the second, third, and fourth metatarsophalangeal 
joint.  Dr. Ball stated that a custom orthotic device would 
have been the treatment of choice to control or prevent this 
condition, but the service medical records are negative for 
this.

In a May 2000 letter from Dr. Ball, he reiterated that he was 
treating the veteran for the same problems the veteran was 
diagnosed with while in service.  Dr. Ball felt that the 
veteran had a foot deformity while in service, and was not 
properly treated for that deformity while in service, which 
he felt was evidenced by a callous that developed.  Dr. Ball 
also noted that the veteran's foot disorders have been 
complicated since his onset of diabetes.

A VA medical consultant reviewed the entire claims folder in 
September 2000.  The consultant determined that it is 
unlikely that the veteran's congenital foot condition was 
permanently aggravated during service.  

A March 2001 letter from Michael S. Schey, D.P.M. was 
submitted.  Dr. Schey reviewed Dr. Ball's treatment records 
and examined the veteran for his report.  Dr. Schey opined 
that the mistreatment the veteran received during service 
significantly contributed to his current condition.  Dr. 
Schey noted that the veteran had a history of wearing ill 
fitting boots, and the lack of response to his complaints 
intensified his disorder.  Dr. Schey wrote that if the 
veteran had been properly diagnosed and treated while in 
service, his current foot related problems would have been 
minimized.

The same VA medical doctor who reviewed the claims folder in 
September 2000 reviewed the additional medical report from 
Dr. Schey in May 2001.  The doctor also reviewed the entire 
claims folder again, and opined that "it is unlikely that 
the congenital pes planus foot condition was permanently 
aggravated during the service."  The doctor noted that 
according to the service medical records, the veteran never 
complained of any significant discomfort about his feet 
during service.  The doctor further noted that the veteran 
was treated for all of his complaints in service, and no 
permanent residuals were recorded.  The VA doctor pointed out 
that Dr. Schey's report reflected the quality of care 
rendered for the veteran's pes planus condition, but did not 
specifically mention whether the condition was aggravated by 
service.  Finally, the VA doctor noted that Dr. Ball 
diagnosed the veteran with diabetes and neuropathic condition 
of the feet, and that the veteran's current treatment for his 
feet conditions is most likely related to his diabetic 
condition.

The Board has thoroughly reviewed the record, as summarized 
above.  However, as explained below, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for pes planus, and the appeal is denied.    

In the present case, both private and VA medical records 
establish that the veteran currently suffers from pes planus, 
and was treated for pes planus during service.  While the 
veteran's service entrance examination did not specifically 
note a finding of pes planus, he was diagnosed with 
congenital pes planus within six months of entering service.  
The Board finds that this fact, clearly noted in the 
veteran's service medical records, is sufficient to rebut the 
presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

As the veteran was noted to have congenital pes planus, which 
pre-existed entry into service, the question becomes whether 
his pes planus was aggravated during active service, beyond 
the natural progress of the disorder.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.306.  The veteran's service medical records 
only contain a few entries related to his pes planus.  Those 
entries were made in August 1969.  Following those entries, 
the service medical records are negative for any further 
complaints or treatment of pes planus.  Most significantly, 
the veteran's service separation examination report, dated in 
August 1971, is negative from any complaints by the veteran, 
or findings by the examiner, regarding his pes planus.  In 
January 1972, just prior to service discharge, the veteran 
indicated that his medical condition had not changed since 
his discharge examination in August 1971.  As such, there is 
no indication in the service medical records that the 
veteran's pes planus disorder was chronically aggravated 
during service.

Following service separation, it does not appear from the 
record that the veteran sought medical treatment for pes 
planus until 1981, at which time Dr. Ball began treating him.  

As set forth in the decision above, the record contains 
medical opinions which tend to support the veteran's claim 
for service connection for pes planus, as well as opinions 
against his claim.  Dr. Ball opined that the veteran's 
current foot disorder was probably caused by improper 
treatment of his pes planus while in service.  Dr. Schey 
suggested that the veteran wore ill-fitting boots during 
service, and that this "mistreatment" led to his current 
foot condition.  However, the VA examiner who provided 
opinions dated in September 2000 and May 2001, indicated that 
it was unlikely that the veteran's congenital pes planus was 
permanently aggravated during service. 

Significantly, while Drs. Ball and Schey appear to draw a 
causal relationship between the veteran's current foot 
disorder and his active service, neither doctor has commented 
on whether the veteran's "congenital," or pre-existing, pes 
planus was permanently aggravated during service, beyond the 
natural progress of the disorder, which is the central 
question in this appeal.  Contrarily, the VA examiner, in a 
May 2001 statement, clearly found that the veteran's 
congenital pes planus was not permanently aggravated during 
service.  That opinion was based on a review of the veteran's 
service medical records, as well as a review of the opinions 
of Dr. Ball and Dr. Schey. 

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, for the reasons explained 
above, the Board finds the VA doctor's opinion to have 
greater probative value than the opinions of Dr. Ball and Dr. 
Schey, as the VA examiner clearly concludes that the 
veteran's pes planus was not aggravated during service.  The 
VA examiner reaches this conclusion on two separate 
occasions, after a complete review of the claims file and 
service medical records.  

The Board has considered the statements made by the veteran, 
and his friends and relatives.  However, the Board notes that 
evidence of a medical diagnosis or medical nexus cannot be 
established by lay testimony.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, although the veteran and his 
friends and relatives argue that his pes planus actually 
began in service, and that his current foot disorder is 
related to his active service, these statements are not 
sufficient to establish this point, in the absence of 
probative medical evidence.

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for pes 
planus, and the appeal is denied.  As the evidence regarding 
this issue is not in relative equipoise, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.  



ORDER

Service connection for pes planus is denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

